Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the instant application: 
Claims 1-4 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 03/05/2021 have been fully considered, please see the office action below for details.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a 
a transceiver; and
a controller coupled with the transceiver and configured to control to:
generate at least one first MPEG media transport (MMT) packet based on data of at least one media processing unit (MPU), the at least one MPU belonging to an asset,
transmit the at least one first MMT packet, transmit at least one second MMT packet generated based on first signaling information, wherein the first signaling information includes information for spatial relationship and temporal relationship among a plurality of assets including the asset, and
transmit at least one third MMT packet generated based on second signaling information, wherein the second signaling information includes loss tolerance information indicating whether or not lossy delivery for the asset is allowed.
Yie US 2014/0325572 discloses in [0046], [0117]-[0124], MMT Composition
Information (MMT CI) describes a spatial and temporal relationship between MMT assets, The Composition Information (CI) 162 may further include information indicative of a relationship between a plurality of MMT packages if a single piece of content is formed of a plurality of MMT packages. The Composition Information (CI) 162 may include information about a temporal, spatial, and adaptive relationship within a MMT package, and QoS descriptor includes information for QoS control and may include, for example, delay information and loss information. The loss information may .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457